Mr. Justice Dever delivered the opinion of the court. 2. Vendor and purchaser, § 167*—when rent recoverable by assignee of contract of purchase from real original owner. Plaintiff was entitled to recover from defendant as the real original owner of property certain rent due, less a certain deduction conceded, where he was entitled to such rent as assignee of a certain contract of purchase but was unable to enforce collection of same by reason of defendant’s refusal to perform his agreement to deliver to plaintiff orders upon the tenants to pay rent to plaintiff.